  Case 1:17-cv-07599-RA-GWG Document 147 Filed 01/31/20 Page 1 of 2




                                       +1-212-474-1596

                                     korsini@cravath.com



                                                                          January 31, 2020

                   Turner Network Sales, Inc. v. DISH Network L.L.C.
                           Case No. 17-CV-7599 (S.D.N.Y.)

Dear Judge Abrams:

                I represent Plaintiff/Counter-Defendant Turner Network Sales, Inc.
(“Turner”) in the above-entitled action. This letter is being filed on behalf of both Turner
and Defendant/Counter-Claimant DISH Network L.L.C. (“DISH” and, together with
Turner, the “Parties”) to request additional time for Turner to respond to DISH’s pending
letter request for leave to file a summary judgment motion. (ECF No. 141.)

               On January 8, 2020, DISH requested leave to file a motion for partial
summary judgment or, in the alternative, a motion for judgment on the pleadings as to
Turner’s bulk billing breach of contract claim. (Id.) On January 10, 2020, the Court
directed Turner to state its position on DISH’s request by January 24, 2020. (ECF No.
144.) On January 27, 2020, the Court granted the Parties’ request to extend Turner’s time
to respond by one week to today, January 31, 2020. (ECF No. 146.)

                 The Parties continue to engage in discussions regarding DISH’s request
for leave to file its motion and Turner’s position on DISH’s request. Accordingly, the
Parties jointly request that the Court further extend Turner’s time to respond to DISH’s
request by one week, until February 7, 2020. The Parties believe there is good cause to
grant this request.
  Case 1:17-cv-07599-RA-GWG Document 147 Filed 01/31/20 Page 2 of 2
                                                                                  2


              We are available at the Court’s convenience to the extent further
discussion would be helpful.

                                                    Respectfully,




                                                    Kevin J. Orsini

Hon. Ronnie Abrams
    United States District Court
       Thurgood Marshall Courthouse
           40 Foley Square
               New York, New York 10007
via ECF

Copies to:
Counsel via ECF
